DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4,9-12, 15,17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al.  (US 10,304,852 B1).  

Regarding claim 1, Cui discloses,


    PNG
    media_image1.png
    909
    1146
    media_image1.png
    Greyscale

A semiconductor memory device (1000, Fig. 53 as annotated above), comprising: 
a peripheral circuit structure (700, Col. 14)   including peripheral circuits (transistors including gate structures 750 and active regions 742) integrated on a semiconductor substrate (8, Col. 10) in a first region (R1 as marked)  and a first keypad (K1/788 as marked) disposed in a second region (R2 as marked) ; 
a stack  (stack of 232, 246) provided on the first region (R1) of the peripheral circuit structure, the stack comprising a plurality of first conductive lines (246) extending in a first direction (direction X) and are vertically stacked in a third direction (direction Y) that is perpendicular to the first direction; 
an upper insulating layer (dielectric material portion 265, Col. 20)  covering the stack; 
an interconnection layer (including 284, 94, Col. 36)  provided on the upper insulating layer; 
a penetration plug (contact via structure 488  on right as marked as PP, Col. 49) spaced apart from the stack and is provided to penetrate the upper insulating layer to connect the interconnection layer to the peripheral circuits of the peripheral circuit structure (as seen); 
a molding structure (dielectric material portion 165, Col. 36) provided on the second region of the peripheral circuit structure and spaced apart from the stack in the first direction; 
and a penetration structure (488 on left as marked as PS)  provided to penetrate the molding structure and vertically overlap with the first keypad.  

Regarding claim 2, Cui discloses the semiconductor memory device of claim 1 and further discloses, further comprising: a first buffer layer (768, Col. 11) provided on a top surface of the peripheral circuit structure; and a second buffer layer (164 & bottommost 132) provided on a bottom surface of the stack, wherein the first buffer layer and the second buffer layer are in contact with each other (as seen). 

 Regarding claim 3, Cui discloses the semiconductor memory device of claim 2 and further disclose, wherein the penetration plug is 34provided to penetrate the second buffer layer and the first buffer layer (as seen).  
Regarding claim 4, Cui discloses the semiconductor memory device of claim 1 and further disclose, further comprising: a second buffer layer (766) covering a bottom surface of the stack and a bottom surface of the penetration structure; and a second upper keypad (as marked)  interposed between the second buffer layer and the molding structure, wherein the peripheral circuit structure further comprises a second lower keypad  (as marked) disposed on the second region of the peripheral circuit structure, and the second upper keypad and the second lower keypad are vertically overlapping with each other (as seen) .  

Regarding claim 9, Cui discloses the semiconductor memory device of claim 1 and further disclose, further comprising a separation structure (264, Col. 42) interposed between the molding structure and the upper insulating layer.  

Regarding claim 10, Cui discloses the semiconductor memory device of claim 1 and further disclose, wherein the peripheral circuit structure further comprises a first peripheral insulating layer (silicon nitride layer 766, Col. 11) enclosing the peripheral circuits, and a second peripheral insulating layer (dielectric material layer 764, Col. 11) provided on the first peripheral insulating layer, and a top surface of the first keypad is coplanar with a top surface of the second peripheral insulating layer (as seen).

Regarding claim 11, Cui discloses,

    PNG
    media_image2.png
    437
    631
    media_image2.png
    Greyscale

A semiconductor memory device (see Fig. 53 as annotated above), comprising: a peripheral circuit structure (700)  including peripheral circuits  (transistors including gate structures 750 and active regions 742) integrated on a semiconductor substrate (8)  in a first region  (R1 as marked) and a first keypad (K1/788 as marked) disposed in a second region (including R2 on left and right side of first region  R1 as marked) that encloses the first region (as seen); 
a stack (stack of 246, 232)  provided on the first region of the peripheral circuit structure, the stack 36comprising a plurality of first conductive lines (246) extending in a first direction (X) and are vertically stacked in a third direction (Y) that is perpendicular to the first direction; 
an upper insulating layer (265) covering the stack; 
an interconnection layer (284,94) provided on the upper insulating layer; 
a penetration plug (PP/488) provided on the first region of the peripheral circuit structure and spaced apart from the stack; 
a molding structure (165) provided on the second region of the peripheral circuit structure and spaced apart from the stack in the first direction; 
and a penetration structure (PS/488 as marked)  provided to penetrate the molding structure and vertically overlap with the first keypad, 
wherein an end of a lowermost one of the plurality of first conductive lines (end of lowermost 246 as marked) is spaced apart from the penetration structure (as seen) and is closer to the penetration structure than an end of an uppermost one of the plurality of first conductive lines (as seen).

Regarding claim 12, Cui discloses the semiconductor memory device of claim 11 and further disclose, further comprising a buffer layer (264)  covering a bottom surface of the stack and a bottom surface of the upper insulating layer, wherein the penetration plug is provided to penetrate the upper insulating layer and the buffer layer to connect the interconnection layer to the peripheral circuits of the peripheral circuit structure (as seen PP connected to transistors) .  

Regarding claim 15, Cui discloses the semiconductor memory device of claim 11 and further disclose, further comprising a separation structure (including 264, 180), wherein a side surface of the separation structure (upper side surface of 264) is in contact with the upper insulating layer (265), and another side surface (bottom side  surface of 180) of the separation structure is in contact with the molding structure (165).  

Regarding claim 17, Cui discloses the semiconductor memory device of claim 11 and further disclose, further comprising: a buffer layer (766) covering a bottom surface of the stack and a bottom surface of the penetration structure; and 38a second upper keypad (as marked) interposed between the buffer layer and the molding structure, wherein the peripheral circuit structure further comprises a second lower keypad (as marked) disposed in the second region of the peripheral circuit structure, and the second upper keypad and the second lower keypad are vertically overlapping with each other (as seen). 

Regarding claim 18, Cui discloses the semiconductor memory device of claim 11 and further disclose, wherein a top surface of the penetration structure is coplanar with a top surface of the molding structure (considering molding structure as 280 & 265 and upper insulating layer as 165 instead, top surface of PS/488 is coplaner with top surface of 280).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al.  (US 10,304,852 B1) in view of ZHANG et al. (US 2021/0134819 A1).

Regarding claim 19, Cui disclose,


    PNG
    media_image3.png
    810
    1204
    media_image3.png
    Greyscale

A semiconductor memory device, (Fig. 53 as annotated above)  comprising: a peripheral circuit structure (700) including peripheral circuits (transistors comprising  750, 742)  integrated on a semiconductor substrate (8) in a first region (R1) and a first keypad (as marked) disposed in a second region  (R2 on left and right side of the first region R1) that encloses the first region; 
a stack (stack of 246, 232) provided on the first region of the peripheral circuit structure, the stack comprising a plurality of first conductive lines (246) extending in a first direction (X) and are vertically stacked in a third direction (Y) that is perpendicular to the first direction; 
an upper insulating layer (265, 280) covering the stack; 
an interconnection layer (including 284,94) provided on the upper insulating layer, ………
a penetration plug (488 on right marked as PP)  provided on the first region of the peripheral circuit structure and spaced apart from the stack; 
contacts (contact via structure 88, Col. 36) provided on the plurality of first conductive lines of the stack and penetrating the 39upper insulating layer to connect the plurality of first conductive lines to the plurality of vias; 
a molding structure (165)  provided on the second region of the peripheral circuit structure and spaced apart from the stack in the first direction; 
a separation structure (including 180 & 164 wherein 180 separates 165 from 265 and 164 separates stack of 132/146, 232/246 from 265 & 165) interposed between the molding structure and the upper insulating layer, the separation structure comprising an insulating pattern (180) and an insulating liner(164) enclosing the insulating pattern (see as illustrated below);
and a penetration structure (PS) provided to penetrate the molding structure and vertically overlap with the first keypad (as seen), wherein an end of a lowermost one of the plurality of first conductive lines is spaced apart from the penetration structure in the first direction and is closer to the penetration structure than an end of an uppermost one of the plurality of first conductive lines (as seen).
But Cui does not explicitly disclose, the interconnection layer comprising a plurality of interconnection insulating layers, and a plurality of vias  and a plurality of interconnection lines enclosed by the plurality of interconnection insulating layers.
But ZHANG discloses, 
An interconnection layer comprising a plurality of interconnection insulating layers (640,670) , and a plurality of vias (675,665) and a plurality of interconnection lines (666, 688) enclosed by the plurality of interconnection insulating layers (Fig. 19). 
Distal memory-side metal interconnect structures (675,676, 688) may include distal memory-side metal via structures 675, distal memory-side metal line structures 676, and optionally memory-side bonding pads 688 if it is desired to connect the distal memory-side metal line structures 676 to external electrical connections (para [0139]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify CUI’s interconnection layer such that  the interconnection layer comprising a plurality of interconnection insulating layers (640,670) , and a plurality of vias (675,665) and a plurality of interconnection lines (666, 688) enclosed by the plurality of interconnection insulating layers (Fig. 19), according to disclosing of CHANG, in order to provide external electrical connections as taught by CHANG.

    PNG
    media_image4.png
    395
    832
    media_image4.png
    Greyscale


Regarding claim 20, Cui discloses the semiconductor memory device of claim 19 and further disclose, further comprising: peripheral vias (786) and peripheral lines  (784) connected to the peripheral circuits, a second buffer layer (766) covering a bottom surface of the stack and a bottom surface of the penetration structure; a first buffer layer (768)  in contact with the second buffer layer and covering a top surface of the peripheral circuit structure; and a conductive pad (as marked) vertically overlapping with the penetration plug.


Allowable Subject Matter

Claims 5-8, 13-14 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 5-8,13-14, 16 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:


wherein the peripheral circuit structure further comprises a conductive pad in contact with a bottom surface of the penetration plug, the bottom surface of the penetration plug has a first width, the conductive pad has a second width, and a difference between the first width and the second width ranges from about 10 nm to 30 nm (claim 5)

 further comprising a second buffer layer covering a bottom surface of the penetration structure, wherein a side surface of the penetration structure is inclined at an angle with respect to a 35top surface of the second buffer layer (Claim 6).

wherein the penetration structure comprises silicon oxide or silicon nitride (Claim 7).

wherein a shortest distance from one of the plurality of first conductive lines to the penetration structure in the first direction ranges from about 1 m to 10 m (Claim 8). 

wherein the molding structure comprises a plurality of first layers and a plurality of second layers that are alternately stacked, each of the first layers comprises silicon, and 37each of the second layers comprises silicon-germanium (Claim 13).

wherein the peripheral circuit structure further comprises a conductive pad in contact with a bottom surface of the penetration plug, the bottom surface of the penetration plug has a first width, the conductive pad has a second width, and a ratio of the first width to the second width ranges from about 0.5 to 0.8 (Claim 14). 

further comprising a buffer layer covering a bottom surface of the penetration structure, wherein a width of the penetration structure in the first direction decreases as a distance from the buffer layer increases in the third direction (Claim 16).

(Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 990).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813